Citation Nr: 1637129	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-18 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted for the claimed disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus, and if so, whether service connection is warranted for the claimed disability.

3.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2010 and September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision dated in March 2009 denied the Veteran's claims to reopen entitlement to service connection claims for bilateral hearing loss and tinnitus, and the Veteran did not appeal this decision within the required time period.

2.  Evidence associated with the claims file since the March 2009 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3.  Evidence associated with the claims file since the March 2009 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for bilateral hearing loss.

4.  The evidence of record is at least in equipoise with respect to whether the Veteran has a current diagnosis of psychiatric disorder to include PTSD and recurrent major depression related to fear of hostile military activity during active military service.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision that denied reopening the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the March 2009 rating decision is new and material, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) and (c) (2015).

3.  The evidence received subsequent to the March 2009 rating decision is new and material, and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) and (c) (2015).

4.  Resolving any reasonable doubt in the Veteran's favor, a psychiatric disorder to include PTSD and major depressive disorder was incurred during active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefits sought on appeal with respect to the Veteran's claims to reopen entitlement to service connection for bilateral hearing loss and tinnitus and his service connection claim for a psychiatric disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II. Critieria and Analysis for Claims to Reopen

The Veteran originally filed a service connection claim for hearing loss and tinnitus in February 2007.  A rating decision dated in June 2007 denied the Veteran's service connection claims for hearing loss and tinnitus on the basis that the there was no evidence of a current diagnosis of the claimed disabilities.  The Veteran did not appeal this decision.  The VA received another claim for hearing loss and tinnitus from the Veteran in September 2008.  A rating decision dated in March 2009 denied to reopen the Veteran's service connection claims for bilateral hearing loss and tinnitus on the basis that although the evidence of a negative VA medical opinion and lay statements of continuity of symptomatology of hearing loss and tinnitus are new they are not material to the issues considered.  The relevant evidence of record at the time of the March 2009 rating decision consisted of service treatment records, private treatment records, VA treatment records from July 2007 to September 2008, a VA examination report dated in February 2009, and lay statements from the Veteran.  The RO did not receive a disagreement with the rating decision from the Veteran within the required time period.  Therefore, the March 2009 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105 (2014); 38 C.F.R. § 20.1103 (2015).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Veteran submitted a service connection claim for hearing loss in May 2010 and he requested the RO to reopen his service connection claim for tinnitus in April 2012.  The relevant evidence of record received since the March 2009 rating decision includes a lay statement from the Veteran's wife and a private medical opinion dated in April 2012.  This evidence is new in that it was not of record at the time of the March 2009 decision.  Furthermore, the lay statement from the wife is material as it tends to support the Veteran's assertion that he has experienced continuous or recurrent symptoms of hearing loss and tinnitus since active military service.  Furthermore, the April 2012 private medical opinion is material as it provides a nexus between the Veteran's current bilateral hearing loss and tinnitus and active military service.  The lay statements from the Veteran's wife and the April 2012 private medical opinion are neither cumulative nor redundant of the evidence of record in March 2009 and they raise a reasonable possibility of substantiating the Veteran's claims by addressing a missing element of the claims.

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.  Accordingly, the Veteran's claims of entitlement to service connection for hearing loss and tinnitus are reopened.

III.  Criteria and Analysis for Service Connection Claim

The Veteran filed a service connection claim for PTSD in December 2012.  He contends that he has a psychiatric disorder to include PTSD related to his experiences as a cannoneer while serving in the Republic of Vietnam.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2015).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish the claimed stressor varies depending on the circumstances of the stressor and the nature of a veteran's service.  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(2) (2015).  

Additionally, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3).  For purposes of this section, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

The Veteran's service personnel records show that the Veteran served as a cannoneer with Battery B, 1st Battalion, 30th Artillery attached to the 101st Airborne Division and Battery C, 6th Battalion, 16th Artillery attached to the 101st Airborne Division while stationed in the Republic of Vietnam and he was part of the Vietnam Counter Offensive Phase II, Phase II and Phase (UNK).  The Veteran is not in receipt of any service medals or awards and there is no other evidence associated with the claims file that would indicate that he engaged in combat with the enemy.  

While none of the evidence of record supports the conclusion that the Veteran directly engaged in combat with the enemy, it does show that he served as a cannoneer in the Vietnam Era and he took part in several phases of the Vietnam Counter Offensives.  The Veteran has also presented lay evidence that he served in artillery with the 155mm towed Howitzer cannon.  See April 2014 notice of disagreement.  He explained that he spent many days and nights working, eating, and sleeping next to the cannon.  As he moved in the different war zones in the Republic of North Vietnam, he was forced to witness the devastation.  The Veteran stated that he was in fear for his life that the enemy would come to get him.  The noise, destruction, and killing are something that he has tried very hard to get out of his head.  

The Board finds the reported stressor events are consistent with a stressor based on fear of hostile military activity as defined above.  In the instant case, there is nothing in the record which tends to refute the Veteran's assertion that he served in an area where the enemy was present, thereby placing him and his unit under the threat of fire.  Moreover, such circumstances would seem consistent with his military occupational specialty in the Republic of Vietnam during an era of conflict.  Absent clear and convincing evidence to the contrary, the Board finds the Veteran's lay assertions regarding fearing for his life to be credible. 

Given that the Veteran's stressor is based on fear of hostile military activity, the critical remaining element of this PTSD claim is whether he has been diagnosed with PTSD by a VA or VA-contracted psychiatrist or psychologist based on this stressor.  The Veteran was provided with a VA examination dated in September 2013.  The VA examiner diagnosed the Veteran with an anxiety disorder.  She determined that the Veteran's symptoms did not meet the requirements for PTSD under DSM-IV criteria.  In contrast, the Veteran's VA treatment records show that he has a current diagnosis of PTSD and he has been receiving treatment for PTSD since December 2012.  A letter from the Veteran's VA psychiatrist received in June 2016 reveals that the Veteran has a current diagnosis of PTSD, alcohol abuse, and recurrent major depression.  The VA psychiatrist provided the opinion that these psychiatric illnesses are most likely caused by the Veteran's service in Vietnam.  He explained that the symptoms are mirror reflections in flashbacks and nightmare of the Veteran's experience in the war.  He noted that this has affected his relationships and abilities to the Veteran's and his family's detriment.  The Board finds it persuasive that the Veteran's VA psychiatrist who had been treating the Veteran for approximately four years at the time of his medical opinion determined that the Veteran had a diagnosis of PTSD related to his stressors events of fear of hostile military activity while he was stationed in Vietnam.   

Based on the foregoing, the Board concludes that the Veteran has a current diagnosis of PTSD and recurrent major depression from a VA psychiatrist.  Moreover, these diagnoses are related to stressors based on the fear of hostile military activity.  Under these circumstances, the Board finds that service connection is warranted for a psychiatric disorder to include PTSD and recurrent major depression.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened, and the appeal is granted to that extent only.

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened, and the appeal is granted that extent only.

Entitlement to service connection for a psychiatric disorder to include PTSD and major depression is granted.


REMAND

With respect to the Veteran's service connection claims for bilateral hearing loss and tinnitus, the Veteran contends that the onset of these disorders was during service with continuous symptoms since discharge from service.  The Veteran underwent a VA examination in February 2009 and the examiner determined that the Veteran's current hearing loss and tinnitus are less likely as not caused by or a result of military noise exposure.  She explained that the Veteran has significant high frequency hearing loss, but his hearing was normal at separation and he reported a long history of occupational noise exposure.  The examiner did not address the Veteran's credible lay statements that the he first noticed hearing loss and tinnitus during active military service with continuous symptoms since discharge from service.  Thereafter, the Veteran submitted a positive medical opinion from a private audiologist in April 2012.  The private audiologist determined based on the Veteran's personal account of his noise exposure history, his sensorineural hearing loss and tinnitus are more likely than not a result of acoustic trauma suffered when exposed to intense noise levels while in the United States Army.  The degree and pattern of the hearing loss are consistent with noise exposure as described above.  She noted that there is no significant history of occupational or recreational noise exposure as he used ear protection when required.  The Board notes that the private audiologist apparently did not review the Veteran's service treatment records to include the pertinent audiometry test results documented in the claims file.  Thus, the private audiologist was not aware of pertinent and relevant information regarding the Veteran's hearing during active military service that may have an impact on her medical opinion.  In light of the foregoing, the Board finds that the Veteran should be provided with new VA examination and medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any outstanding VA and/or private treatment records with respect to hearing loss and tinnitus.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.  

2. After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran with a VA audiological examination to evaluate the Veteran's service connection claims for bilateral hearing loss and tinnitus.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether hearing loss and tinnitus found on examination are at least as likely as not (i.e., a fifty percent or greater probability) causally or etiologically related to loud noise exposure during active military service or any symptomatology shown in service (to include any evidence of decreased hearing).  

The examiner must provide an explanation for all conclusions reached and discuss the Veterans report of persistent symptoms of hearing loss and tinnitus since service.  The examiner should also address the positive private medical opinion received in April 2012 and the April 2015 written lay statements from the Veteran's wife.  

In determining whether the Veteran's bilateral hearing loss is related to service the examiner should be made aware that prior to November 1967, the service department reported audiometric test results under the American Standard Associates (ASA) scale.  In July 1966, VA adopted the International Standard Organization (ISO) standard, which is the standard applied in 38 C.F.R. § 3.385.  Thus, to compare the threshold hearing levels to later examinations, the examiner must convert any audiogram results prior to November 1967 from ASA units to ISO units.

3. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal, based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
 A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


